UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-1098



REGINALD LEE,

                                              Plaintiff - Appellee,

          versus


DANTE HEMINGWAY,

                                             Defendant - Appellant,

          and

DETECTIVE GIGANO; NATE STEVENSON,

                                                        Defendants.



                             No. 04-1099



REGINALD LEE,

                                             Plaintiff - Appellant,

          versus


DETECTIVE GIGANO,

                                              Defendant - Appellee,

          and

DANTE HEMINGWAY; NATE STEVENSON,

                                                        Defendants.
Appeals from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-02-2843-WDQ)


Submitted:   May 26, 2004                 Decided:   July 16, 2004


Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


No. 04-1098, affirmed; No. 04-1099, dismissed by unpublished per
curiam opinion.


Neal Marcellas Janey, Sr., THE JANEY LAW FIRM, P.C., Baltimore,
Maryland,   for   Appellant/Cross-appellee.     Reginald   Lee,
Appellee/Cross-appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

             In these consolidated cross-appeals, Reginald Lee and

Dante Hemingway appeal the district court’s denial of their motions

for summary judgment in Lee’s 42 U.S.C. § 1983 (2000) action.           As

to Hemingway’s appeal, No. 04-1098, we have reviewed the record and

find no reversible error.     Accordingly, we affirm the denial of

Hemingway’s motion for summary judgment for the reasons stated by

the district court.    See Lee v. Hemingway, CA-02-2843-WDQ (D. Md.

Dec.   16,   2003).   We   dismiss   Lee’s   appeal,   No.   04-1099,   as

interlocutory because the district court has not yet entered a

final, appealable order as to all parties.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                No. 04-1098, AFFIRMED;
                                                No. 04-1099, DISMISSED




                                 - 3 -